DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 2, 5, 6, 8, 10, 14-23, 26, and 46-48 are pending in the instant application. Claims 2, 5, 6, and 46-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected subject matter. The withdrawn subject matter is patentably distinct from the elected subject matter as it differs in structure and element and would require separate search considerations. In addition, a reference which anticipates one group would not render obvious the other. Claims 1, 8, 14-16, 18, 22, and 26 are rejected. Claims 10, 17, 19-21, and 23 are objected. 
Information Disclosure Statements
	The information disclosure statements filed on November 22, 2019 have been considered and signed copies of form 1449 are enclosed herewith. 
Election/Restrictions
	Applicant’s election without traverse of Group I, claims 1, 8, 10, 14-23, and 26 in the response filed on November 15, 2021 is acknowledged. The restriction requirement is still deemed proper and is hereby made final.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 14-16, 18, 22, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0274759 A1.
US 2011/0274759 A1 discloses a therapeutic nanoparticle (a therapeutic diblock poly(lactic)acid-poly(ethylene)glycol = PLA-PEG nanoparticle; abstract; paragraph [0006]), comprising: a. a poly(lactic)acid-poly(ethylene)glycol (PLA-PEG) copolymer (the diblock poly(lactic)acid-poly(ethylene)glycol = PLA-PEG nanoparticle; abstract; paragraph [0006]) comprising PLA having a number-average molecular weight of 9-23 kg/mole (the PLA having a molecular weight from 5,000 to 100,000 grams per mole = 5 to 100 kg/mole; paragraphs [0014] and [0079]) and PEG having a number-average molecular weight of 0.5-10 kg/mole (the PEG having a molecular weight from 1,000 to 20,000 grams per mole = 1 to 20 kg/mol; paragraphs [0014] and [0079]); b. a polymer (an added polymer can be a polyester, such as PLA or PLGA; paragraphs [0014], [0068], [0071], and [0072]), wherein the polymer is a short-chain polyester having a number-average molecular weight of 0.5-8 kg/mole (the added polyester, such as PLA (a short-chain polyester), having a low molecular weight from more than 0 up to 1000 g/mole = 1 kg/mole; abstract; paragraphs [0006], [0014], [0068], and [0071]); and c. a 
Claim Objections
Claims 10, 17, 19-21, and 23 are objected to for depending on a previous rejected claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626